DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Claims 35-40 are pending and under examination.

35 USC § 101 rejections maintained 
The rejections of claims 35, 36 and new claims 37-40 as not being directed to patent eligible subject matter under 35 USC § 101 are maintained.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the natural phenomenon, The comparative levels of CXCL13 in abnormal conditions. Furthermore “analyzing the protein fractions to determine whether the first cell extract comprises a
greater quantity of CXCL 13 proteins than the second cell extract as determined by an ELISA assay or by mass spectrometry” would be considered to be an abstract idea which would not be not eligible for patent protection without significantly more recited in the claims. As discussed previously, the Federal Circuit in Association for Molecular Pathology v  PTO and Myriad) stated the methods of "comparing" or "analyzing" to be patent-ineligible as directed to abstract ideas. (page 56 in Association for Molecular Pathology v  PTO and Myriad).
	In the present claims there are no active method steps that transform the process into a practical application of the analyzing or determining steps. The claim limitation “treating the subject for cancer wherein when the first cell extract comprises a greater quantity of CXCL 13 proteins that the second cell extract, and wherein said treatment is determined by the cancer markers that are expressed in the first cell extract as determined by quantitative RT -PCR” has been considered to a generic treatment step. The Subject Matter Eligibility Examples on page 48 indicates  that “The claimed steps and particularly recitation of a particular treatment (administration of an effective amount of anti-TNF antibodies) in step d amounts to more than merely diagnosing a patient with julitis and instructing a doctor to generically “treat it”.  Thus, just inserting the generic treatment limitation into claim 40 does not transform that patent-ineligible claim into a patent-eligible claim.
	In addition, the claims do not recite any additional method steps  that are not "well-understood, routine, conventional" in the field.
	
Applicant states that claim 35, as amended, recites "analyzing the protein fractions to determine whether the first cell extract comprises a greater quantity of CXCL13 proteins than the second cell extract as determined by an ELISA assay or by mass spectrometry, and further wherein when the first cell extract comprises a greater quantity of CXCL13 proteins that the second cell extract determining whether cancer markers are expressed in the first cell extract by quantitative RT-PCR." 
Applicant argues that Claim 35, as amended, exploits the discovery of the natural phenomenon described by the inventors of the present application. The purifications and analyses are not dictated by any natural phenomenon, but rather human-engineered parameters, including the use of anti-CXCL 13 antibodies that are not present in human subjects.
In response, as discussed previously,  the methods steps of “preparing a first cell extract from cells in a biological test sample taken from a subject”, producing a first plurality of antibody-protein complexes from the first cell extract, separating the plurality of antibody-protein from unbound proteins in the protein extract to form a first antibody-protein complex fraction, preparing a second cell extract from cells in a biological control sample taken from known normal non-cancerous cells of the same cell type and sample type as the biological sample, producing a second plurality of antibody-protein complexes from the second cell extract” and  “separating the plurality of antibody-protein from unbound proteins in the protein” are all well known, conventional steps in measuring cancer biomarkers including CXCL13 in bodily fluids.  The use of anti-anti-CXCL13 antibodies was known in the art. Applicant has not sufficiently indicated why the method steps in the claims are not well-known and conventional steps known in the art. It is noted that the natural phenomenon, the comparative levels of CXCL13 in abnormal conditions would not considered in whether the active methods steps are well-understood and routine.


35 USC § 103(a) rejections maintained 
The rejections of claims 35 and 36 and new claims 37-40 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mack et al (US2004/0029114, published February 12, 2004, filed January 24, 2002, cited previously) in view Schummer et al (US 2003/0108965, published 12 June 2003, filed 28 August 2002, cited previously) are maintained.
Mack teach methods of diagnosing breast cancer in a subject by measuring levels of tumor markers in serum using an ELISA in patients and comparing levels of the tumor markers to control samples.  (paragraphs 48, 81, 112, 122, 139, 209-222, 265).  Mack disclose that CXCL13 expression is upregulated in breast cancer patients.  (Table 10).  Mack disclose that biological samples may include sections of tissues such as biopsy and autopsy samples, frozen sections taken for histologic purposes, blood, plasma, serum, sputum, stool, tears, mucus, hair, skin, etc.  (paragraph 60).  Mack also disclose that antibodies may be used in treating the cancer following diagnosis. (paragraph 202-203).  

	Mack does not specifically disclose that the ELISA is a sandwich ELISA.
	Schummer et al (US 2003/0108965, published 12 June 2003, filed 28 August 2002) discloses measuring proteins in fluid using a sandwich ELISA (paragraphs 42, 42, 113-116, 143-145).

One of ordinary skill in the art would have been motivated to apply Schummer’s sandwich ELISA assay to Mack’s teaching that the level of expression of CXCL13 was upregulated in breast carcinoma because Schummer and Mack teach diagnosing carcinoma by detecting cancer biomarkers in serum.   In addition, both Mack and Schummer disclosing using ELISA for detecting cancer biomarkers in serum. Thus, it would have been prima facie obvious to one skilled in the art to substitute Schummer’s sandwich ELISA for Mack’s ELISA for detecting CXCL3 in serum.

Applicant argues that neither Mack nor Schummer disclose "analyzing the protein fractions to determine whether the first cell extract comprises a greater quantity of CXCL13 proteins than the second cell extract as determined by an ELISA assay or by mass spectrometry, and further wherein when the first cell extract comprises a greater quantity of CXCL 13 proteins that the second cell extract determining whether cancer markers are expressed in the first cell extract by quantitative RT-PCR."
	In response. Mack discloses the use of quantitative PCR to measure expression of breast cancer-associated RNA (paragraphs 4, 9-11, 108, 147, 156, 157). Mack disclose that CXCL13 expression is upregulated in breast cancer patients. Schummer disclose the use of quantitative PCR to detect tumor antigen transcripts (paragraphs 122-128). Furthermore, as described above, both Mack (paragraphs 220, 265) and Schumer disclose analyzing protein fractions in bodily fluids using ELISA to measure tumor biomarkers to detect increased expression in cancer patients. 


Summary
Claims 35-40 stand rejected 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642